Citation Nr: 1141311	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  03-12 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension and coronary artery disease, status post myocardial infarction and cardiomyopathy, claimed as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to June 1963. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in New Orleans, Louisiana. 

In July 2006, the Board issued a decision denying service connection.  The Veteran appealed that decision to United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  The Court vacated and remanded the July 2006 decision of the Board in June 2007.  The Court ordered the Board to readjudicate the claim in compliance with instructions contained in the Joint Motion for Remand.  The Board in turn, remanded the claim for additional development in December 2007. 

In December 2008, the Board again issued a decision denying service connection.  The Veteran appealed that decision to the Court.  The Court vacated and remanded the December 2008 decision of the Board in September 2009.  The Court ordered the Board to readjudicate the claim in compliance with instructions contained in the Joint Motion for Remand.  The Board then obtained a VHA medical opinion in February 2011.  The case is again before the Board. 


FINDINGS OF FACT

1.  Service connection has been granted for PTSD. 

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's coronary artery disease and hypertension are causally related to his service connected PTSD. 



CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for hypertension and coronary artery disease, status post myocardial infarction and cardiomyopathy secondary to PTSD, have been met.  38 U.S.C.A. §§ 1131 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Board notes that the duties to notify and assist have been met to the extent necessary to grant the claim for service connection.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Secondary Service Connection

Direct service connection has previously and finally been denied for a heart disability.  The veteran has not raised and appears to have abandoned any theories of entitlement to service connection for hypertension and coronary artery disease, status post myocardial infarction and cardiomyopathy based on direct service connection or presumptive service connection for heart disease or hypertension manifested in service or during the initial post service year.  He has relied solely on the theory that his hypertension and coronary artery disease, status post myocardial infarction and cardiomyopathy has been caused by, or has increased in severity due to, his service connected PTSD.  This is referred to as secondary service connection. 

Service connection may be established on a secondary basis for a disability, shown to be proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

A review of the facts indicates that hypertension was first diagnosed in 1974 and the development of coronary artery was confirmed in 1979.  That year the Veteran underwent a coronary artery bypass grafting and has since developed cardiomyopathy.  The first documentation of any psychiatric symptoms appears in July 1986 private medical records.  The diagnosis of PTSD appears in 2000. 

A July 2001 general medical examination report includes the comment that "[t]he PTSD apparently has made the coronary artery disease worse."  This conclusion was apparently based on the veteran's report that "he was experiencing recurrent chest pain in 1966 associated with the PTSD symptoms, this progressively got worse and finally resulted in an MI in December 1978." 

In April 2002, the Veteran underwent an examination of the arteries and veins, which concluded with a diagnostic impression of peripheral vascular arterial insufficiency.  It also included the comment, "[t]he veteran's coronary artery disease, hypertension and vascular disease is at least as likely as not that this condition is related to his service-connected posttraumatic stress disorder." 

The April 2002 examination was followed up by a June 2002 examination.  This examiner also addressed the relationship between PTSD, and cardiovascular disease.  The report reads, in part, as follows: 

We have before us today a typical veteran with cardiovascular disease. He was overweight. . . He has diabetes, hypertension and a strong family history of cardiovascular disease.  His cholesterol was high in the past . . .Given his history one would anticipate cardiovascular disease and possibly from an early age.  

The examiner stated that, in summary, there is no direct study which would link PTSD to the development of hypertension or cardiovascular disease.  Using the research data, which is available on anxiety or stress, one can find no evidence of a correlation with the development of atherosclerotic cardiovascular disease.  In fact, some of the newest data would clearly refute the notion that stress leads to cardiac disease. 

In support of his claim the Veteran has submitted articles.  They are listed below: 

PTSD and Physical Health, A National Center for PTSD Fact Sheet. By Kay Jankowsi, Ph.D. 

Prospective Study of Posttraumatic Stress Disorder Symptoms and Coronary Artery Disease in the Normative Aging Study, Archives of General Psychiatry, Vol. 64, No.1, January 2007. 

Preliminary Evidence of Parasympathetic Influence on Basal Heart Rate in Posttraumatic Stress Disorder, Journal of Psychosomatic Research, 60 (2006)83-90, received 29 September 2004. 

Wartime Determinants of Arteriorgraphically Confirmed Coronary Artery Disease in Beirut, America Journal of Epidemiology, vol. 130, no. 4, pp. 623-631, October 1969. 

Current Posttraumatic Stress Disorder and Cardiovascular Disease Risk Factors in Dutch Resistance Veterans from World War II, Psychotherapy and Psychosomatics, Vol. 57, no. 4, pp. 164-171, 1992. 

Elevated Lipid Levels in Vietnam Veterans with Chronic Posttraumatic Stress Disorder, Society of Biological Psychiatry, 1999. 

Physical Illness as an Outcome of Chronic Anxiety Disorders, Can J. Psychiatry, Vol. 45, June 2000. 

Psychological Stress and Cardiovascular disease, empirical demonstration of bias in a prospective observational study of Scottish Men. BMJ, Volume 324, May 25, 2002. 

In March 2008 the Veteran was afforded another VA examination.  This was accomplished pursuant to the Court's Order, and Joint Motion, "to ascertain whether [the Veteran's] service-connected PTSD could have aggravated his cardiovascular disorder, irrespective of whether the PTSD was the direct cause of the condition. 

The claims folder and medical records were reviewed by the examiner.  In his initial opinion, the examiner stated that he could not resolve this issue without resort to mere speculation, although he went on to state "[t]here was no objective evidence that PTSD can result in [coronary artery disease], although it is possible that PTSD may result in manifestations for e.g. smoking, poor diet, etc. that may aggravate [coronary artery disease]." 

The RO considered the examiner's response insufficient, and returned the matter to him for an addendum.  This was provided in July 2008, where the examiner wrote: 

It is less likely than not that PTSD could have aggravated the non-service connected [coronary artery disease].  This opinion is based on review and reference to standard and comprehensive cardiology textbooks, i.e., Braunwalds Heart Disease, 8th Ed. and Hurst' Heart Disease, 12th Ed, that reveals no peer reviewed evidence that directly associates PTSD with [coronary artery disease]. 

The examiner's opinion was further supplemented in September 2008, where after reviewing his database, and its relevant articles the found the following: 

[t]here is NO evidence of randomized large trials that have taken into account all of the standard [coronary artery disease (CAD)] risk factors i.e. DM [diabetes mellitus], dyslipidemia, hyperlipidemia, family history, hypertension, age and sex and smoking (current data also associate certain genetic markers and non traditional risk factors i.e. waist hip ratio, Lp (a) level, etc.) and compared patients with PTSD (after adjusting for the above CAD risk factor variables) for increased risk of CAD. It can be concluded that it is less likely than not that PTSD could have caused or aggravated the CAD in this veteran because there is no evidence of large randomized trial that adjusts for all the above well established variables and provides definitive evidence that PTSD causes or aggravates CAD. 

In February 2011, the Board obtained a VHA medical expert opinion from K.G.L., M.D., a physician in the VA Puget Sound Health Care System.  After stating that he reviewed records dated from November 16, 1962 to the present, along with the body of medical literature published before January 14, 2011, his conclusions were that:  

1) There is no factual evidence presented in the record that implicates the appellant's specific PTSD syndrome as a cause, or as an exacerbating factor, in any of his cardiovascular ailments, including his hypertension, coronary artery disease, and cardiomyopathy.
2) The literature suggests a probable statistical association between PTSD and all-cause mortality, although this is not a universal finding.  An association between PTSD and cardiovascular mortality and/or morbidity is less well established.  However, association does not imply causality.  Given the substantial number of coronary disease risk factors present in many individual Veterans with PTSD, including the appellant here, it may be impossible to fully account for the individual role (if any) of each potential risk factor.  Experimental data documenting physiologic changes in PTSD are relevant, but provide only a single step in establishing a chain of causation.
3) It is noteworthy that the lack of scientific evidence documenting a direct and/or causal relationship between PTSD and cardiovascular disease does not necessarily imply this relationship does not exist.  It is fair to conclude that current investigative techniques and published studies may be insufficient to detect such a relationship, even if one does exist.
4) I could find no clear diagnosis of cardiomyopathy (with supporting documentation) in the records reviewed.
5) It appears unlikely that future epidemiologic and/or physiologic studies can resolve the questions pose beyond a reasonable doubt.  Moreover, it is unlikely that a prospective, blinded, randomized, controlled trial can or will ever be undertaken.  Therefore, an alternative approach would be that convening of the independent panel of experts, including both proponents and opponents, to provide a consensus opinion that can guide the VA in making the right decision in difficult PTSD determinations such as the one presented here.

In a statement received in September 2011, the Veteran's attorney contended that the VHA physician's opinion was of limited probative value.  Specifically, he noted that the physician apparently did not review the complete service treatment records of the Veteran, including the report of medical history completed at enlistment; that the physician failed to note the diagnoses of cardiomyopathy and/or ventricular hypertrophy in the record; and that he apparently overlooked the favorable VA medical opinions dated in July 2001 and April 2002 in his finding that "none of the medical evidence provided...showed that the appellant's particular service connected PTSD syndrome caused or exacerbated any of the appellant's cardiovascular symptoms or condition."  The attorney also noted that a peer-reviewed study published in the July 1, 2011 issue of The American Journal of Cardiology, subsequent to the date of the VHA opinion, demonstrated that PTSD is associated with the presence and severity of coronary atherosclerosis as measured by coronary artery calcium (CAC) independent of conventional risk factors, that PTSD is an independent predictor of mortality, and that multivariable survival regression analyses establishes a significant linkage of PTSD and CAC with increased relative risk of death independent of other known risk factors.

The Veteran and his attorney also submitted a written opinion dated in August 2011 from M.W., M.D., a practicing psychiatrist who reviewed the claims folder.  Dr. W. discussed various medical literature relevant to the Veteran's claim and stated that it was his opinion that the Veteran's PTSD was a significant factor in the early development of hypertension and heart disease.  Dr. W. noted that while PTSD was not diagnosed until the 1990s, the Veteran was hospitalized for psychiatric treatment in 1986, at which time it was noted that he had been depressed for years, and at that time he described exposure to death while on photography missions during service.  Dr. W. noted the early onset of the Veteran's elevated lipids, hypertension, artherosclerosis, and coronary artery disease and the absence of risk factors such as smoking and alcohol abuse.  He stated that "in the balance of probabilities, [the Veteran]'s PTSD caused an increased risk of hyperlipidemia, hypertension, and artherosclerosis, and was a significant causal factor in his development of his coronary artery disease....In my professional opinion, the evidence is such that there is not just an association but a causal association for development of various cardiovascular diseases.  Although this particular anxiety disorder was not diagnosed for many years, it objective symptoms and effects...manifested and were independently recorded between [the Veteran]'s discharge from military service and his initial psychiatric treatment in July 1986."  

Secondary service connection claims require evidence of a current disability and evidence which demonstrates a causal relationship between the current disability and a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  In claims based on 38 C.F.R. § 3.310 medical evidence is required to provide a nexus between a service connected disability and the currently diagnosed disorder. See Schroeder v. Brown, 6 Vet. App. 220 (1994).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) . 

The Veteran is service-connected for PTSD.  Likewise, he is diagnosed to have hypertension and coronary artery disease, status post myocardial infarction and cardiomyopathy.  The record, as discussed above, contains numerous examination reports and medical opinions discussing the relationship, if any, between the Veteran's service connected PTSD and his currently diagnosed hypertension and coronary artery disease.  

Despite the efforts of the Board to obtain a definitive answer to the question raised by the case, the competent medical opinions of record are split on the issue; the Board finds the evidence to be in approximate balance as to whether the Veteran's hypertension and coronary artery disease are proximately due to his service-connected PTSD.  38 C.F.R. § 3.310.  Therefore, the benefit of the doubt is given to the claimant, and service connection is granted.  38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension and coronary artery disease, status post myocardial infarction and cardiomyopathy, claimed as secondary to service-connected post-traumatic stress disorder, is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


